Citation Nr: 1606421	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral otitis externa, to include the question of referral for extraschedular consideration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied the Veteran's claim for a compensable disability rating for bilateral otitis externa. 

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the VLJ agreed to keep the record open for an additional 30 days to allow for the submission of additional evidence.  Additional evidence has been received and the Veteran has waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).  

In March 2015, the Board remanded the Veteran's claim to the AOJ for additional development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were granted, respectively, in April 2015 and September 2015 rating decisions.  As the Veteran has not appealed the ratings or effective dates assigned to these disabilities, the claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the course of the appeal, the Veteran's bilateral otitis externa has been manifested by symptoms no greater than flaking skin and itching of external ear canal, pain and mild discharge.


CONCLUSIONS OF LAW

1. The Veteran is in receipt of the maximum schedular rating of 10 percent for bilateral otitis externa.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.951(b), 4.3, 4.7, 4.87, Diagnostic Code 6210 (2015). 
 
2.  The schedular rating criteria is adequate to rate his disability and the criteria for referral for extraschedular consideration have not been met at any time during the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in May 2011, which notified the Veteran of the types of evidence needed to substantiate his claim, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that she provide any information or evidence in her possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman by informing the Veteran of how VA determines the disability rating and effective date elements of a claim.  The claim was readjudicated in a February 2013 Statement of the Case, which provided him with the specific rating criteria under which his disability has been evaluated, and again in a September 2015 Supplemental Statement of the Case.  

VA's duty to assist has also been satisfied.  The claims file contains VA examination reports dated in September 2011 and April 2015, and an opinion letter from a private physician.  However, there are no VA or private records showing that the Veteran ever sought or received treatment for his bilateral otitis externa at any time during the period on appeal.  The claims file also contains the Veteran's statements and testimony in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that were relevant to his claim that have not already been associated with the claims folder.

Review of the VA examination reports reveals that the examiners reviewed the Veteran's complete claims file, interviewed the Veteran concerning the history and symptomatology of the condition, performed comprehensive physical examinations, provided clinical findings detailing the results of the examinations and provided information necessary to determine the severity of the Veteran's disability.  Accordingly, the examination report is sufficient upon which to base a decision in this case.

As noted above, in June 2014, the Veteran was afforded a hearing before the Board. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The hearing was held in compliance with the provisions of Bryant.  Additionally, a review of the record also reveals no assertion, by the Veteran, or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. 
§ 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  The Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the statements focus on the evidence and elements necessary to substantiate the claim.  During the hearing, the VLJ continually refocused the Veteran on the critical elements for establishing an increased rating for the disorder in question. The Board finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record. 

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from such diseases and injuries, and the residual conditions.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where the claimant has disagreed with an initially assigned disability, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided, but may be decided on a case-by-case basis for certain disabilities.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of another disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

The Veteran's bilateral otitis externa is currently rated at 10 percent under 38 C.F.R. § 4.87, DC 6210.  Under this diagnostic code, a maximum rating of 10 percent is assignable with swelling, dry and scaly skin or serious discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. 4.87.  He contends that a higher disability rating is warranted because he feels that the symptoms for the disorder are greater than the current 10 percent rating contemplates.

The Veteran was afforded a VA ear disease examination in September 2011, where he reported experiencing daily itching, frequent, throbbing ear pain and occasional yellowish drainage.  He said he had not seen an ear, nose and throat specialist in many years and had not needed to use antibiotic ear drops or oral antibiotics for ear infections.  He said he reported the ear pain to his primary physician, who periodically flushed the ears to remove cerumen (ear wax).  The examination revealed normal findings with no otitis externa symptomatology or active disease reported.

In April 2015, the Veteran was afforded a second VA ear disease examination, where he reported intermittent right ear each with constant itching and discharge on his pillow a couple of times per month.  He denied taking any medication for the condition or having an acute infection in the previous 12 months.  On physical examination, the ear canals had dry, scaling tissue and the right tympanic membrane was partially occluded with cerumen.  The Romberg test was abnormal or positive for unsteadiness, but there was no finding of dizziness.  There was no evidence of a benign or malignant neoplasm or metastases, and no other pertinent findings, complications, conditions or signs/symptoms related to his disability.  The clinician opined that the Veteran's otitis externa did not impact his ability to work.

In addition to the VA examination reports, the record contains a one-sentence opinion, dated July 2014, from an M.D., Matthew M.  Dr. M. wrote "[the Veteran] has experienced hearing difficulties and tinnitus that appears likely to have initiated or been aggravated from exposure to artillery noise during military service."  Unfortunately, as noted above, there are no records showing that Dr. M. ever examined or treated the Veteran for his bilateral otitis externa at any time during the appeal period.  He provided no examination findings or other information necessary to determine the severity of the Veteran's disability.  As such, his statement is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461(1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The preponderance of the evidence is against a finding of symptomatology that would warrant a disability rating in excess of the current 10 percent maximum schedular rating for bilateral otitis externa under DC 6210.  The Veteran's ear disorder is not manifested by ear impairment or symptomatology such as Meniere's syndrome, a loss of auricle or neoplasm of the ear, such that a higher rating may be warranted under alternative diagnostic codes 6205, 6207 or 6208. 38 C.F.R. § 4.87;  see Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, including no hospitalizations for the condition, and the Board has been similarly found none.  The symptoms associated with his disorder are explicitly encompassed by the schedular rating criteria (dry and scaly skin, discharge and itching) for DC 6210, including the chronic nature of the disorder.  DC 6210 does not provide for a rating in excess of 10 percent for any reason, including severity or frequency of itching.  Furthermore, during his Board hearing, although the Veteran reported experiencing chronic ear pain, he said it was associated with his bilateral tinnitus, which is already a service-connected at 10 percent under DC 6260.  He admittedly has not had frequent and prolonged treatment or serious discharge, both of which are part of the criteria for a 10 percent disability for otitis externa under DC 6210.  His current 10 percent rating was assigned in recognition of his additional symptoms. 
 
Accordingly, the Board finds that the available schedular evaluation is adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors," such as marked interference with employment or frequent periods of hospitalization.  See Thun,  22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

While the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects, the preponderance of the evidence is against the claim.  His lay statements and testimony have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Board has carefully reviewed the Veteran's statements testimony, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.   

In summary, the Board finds that the question of higher disability rating under Diagnostic Code 6210 is legally precluded; the probative and competent evidence is against the assignment of an increased rating for bilateral otitis externa under the rating criteria of another diagnostic code; and the criteria for referral for extraschedular rating consideration have not been met.  For these reasons, the claim for a disability rating in excess of 10 percent for bilateral otitis externa, to include the question of referral for extraschedular consideration, is denied.  

 
ORDER

A disability rating in excess of 10 percent for bilateral otitis externa, to include the question of referral for extraschedular consideration, is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


